Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with  Thomas S. Grzesik, Reg. No. 54,139 on 10/09/2021.
  
 A. Amend the speciation as the following: 
 1.  (Proposed)  A wearable computing device comprising:
a memory;
a plurality of physical devices comprising a display device and an input device, wherein at least a first physical device of the plurality of physical devices is of a different type than at least a second physical device of the plurality of physical devices; and
a processor operatively coupled to the memory and the plurality of physical devices, the processor configured to:
provide a hardware abstraction layer for the plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices;
execute at least one application program to access the plurality of physical devices via the plurality of device-independent interfaces;
; and
responsive to creation of the unique inter-process communication context, provide a socket interface to the application program for the unique inter-process communication context; and
serializing data communicated via the socket interface.
2.  (Canceled)  
3.  (Canceled)
4.  (Canceled)
5.  (Canceled)
6.  (Previously Presented)  The wearable computing device of claim 1, wherein the data communicated via the socket interface is serialized via a protocol buffer.
7.  (Original)  The wearable computing device of claim 1, wherein the processor is further configured to provide a window manager that allocates a display buffer to the at least one application program.
8.  (Original)  The wearable computing device of claim 7, wherein the window manager provides extensibility to one or more plugin services.
9.  (Original)  The wearable computing device of claim 8, wherein the one or more plugin services comprise a navigation manager that maintains a navigation stack in a user interface.

11.  (Original)  The wearable computing device of claim 10, wherein the navigation stack orders the plurality of application programs based on most recent use.
12.  (Original)  The wearable computing device of claim 10, wherein the navigation stack orders the plurality of application programs based on frequency of use.
13.  (Original)  The wearable computing device of claim 10, wherein the navigation stack orders the plurality of application programs based on a predetermined order.
14.  (Proposed)  A method of providing inter-process communication in a wearable computing device, the method comprising:
providing a hardware abstraction layer for a plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices; 
executing at least one application program that accesses the plurality of physical devices via the hardware abstraction layer;
responsive to an application program of the at least one application program initiating an application programming interface call to the device-independent interface of a physical device of the plurality of physical device, creating a unique inter-process communication context for a pairing of the application program and the physical device;
providing a socket interface to the application program for the unique inter-process communication context; and
serializing data communicated via the socket interface.
15.  (Canceled)
16.  (Previously Presented)  The method of claim 14, further comprising serializing data communicated via the socket interface using a protocol buffer.

18.  (Original)  The method of claim 14, further comprising providing a navigation manager that maintains a navigation stack in a user interface.
19.  (Proposed)  A non-transitory computer readable medium storing computer-executable instructions which, when executed by a computer processor, cause the wearable computing device computer processor to:
provide a hardware abstraction layer for a plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices; 
execute at least one application program that accesses the plurality of physical devices via the hardware abstraction layer;
responsive to an application program of the at least one application program initiating an application programming interface call to the device-independent interface of a physical device of the plurality of physical device, create a unique inter-process communication context for a pairing of the application program and the physical device; 
provide a socket interface to the application program for the unique inter-process communication context; and 
serialize data communicated via the socket interface.


 
B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 14, 19, the prior art taught  by Tsao (US 20150033062 Al) in view of Kadous (US 9037125 Bl) and further in view of Wahlig (US 7730015 B1)   do not teach on render obvious the limitations recited in claims 1, 14, 15, when taken in the 
execute at least one application program that accesses the plurality of physical device via the hardware abstraction layer;
responsive to an application program of the at least one application program initiating an application programming interface call to the device-independent interface of a physical device of the plurality of physical device, create a unique inter-process communication context for a pairing of the application program and the physical device; 
provide a socket interface to the application program for the unique inter-process communication context; and 
serialize data communicated via the socket interface as recited in claims 1, 14, 19. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 14, 19. 


C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194